Citation Nr: 0801107	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-37 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
November 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought.   

In June 2006, the veteran presented testimony before a 
Decision Review Officer at the RO.  In October 2007, the 
veteran presented testimony before the undersigned Veterans 
Law Judge during a hearing at the RO.  Transcripts of those 
hearings are of record. 

The issue of frostbite of the feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A skin disorder was not demonstrated during the veteran's 
service, and is not shown to be otherwise related to service. 


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2003 and March 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant in March 2006 of the need to submit 
all pertinent evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In the present appeal, the veteran was provided with notice, 
cited above, which notified him of what type of information 
and evidence was needed to substantiate his claims for 
service connection, and he was provided with notice of the 
type of evidence necessary to establish disability ratings 
and effective dates.  See correspondence dated in June 2003 
and March 2006 as well as Supplemental Statement of the Case 
of August 2006.  In this regard, the veteran was repeatedly 
informed of the need to submit evidence which would show 
entitlement to service connection.

Factual Background

The veteran had service in Korea as a medic with an artillery 
battery.  At his hearing before the undersigned in October 
2007, the veteran asserted that he had onset of a skin rash 
in basic training but that he did not obtain any treatment 
for that condition during service because he was embarrassed 
as he had a problem wetting his bed.  He claimed that the 
rash began around his groin and "used to appear all over 
[his] body and it settled up on [his] shoulder."  He later 
claimed that the rash began around his sides.  

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to any skin rash.  
Medical records from September 28, 1949 reflect the veteran 
being seen for bed wetting but there were no complaints or 
findings as to any skin disorder.  His skin was addressed as 
part of a complete physical in January 1950 and was then 
described as warm and dry.  

A September 1999 progress report from a private medical 
provider was negative for any findings or complaints as to 
any skin disorder.  Dermatitis was assessed in September and 
October 2000.  The September 28, 2000 medical record 
described the condition as intermittent and suggests a 
relatively recent onset.  VA outpatient treatment record from 
September 26, 2002 and October 23, 2003 assessed his skin as 
normal. 

At the personal hearing held in October 2007 the veteran 
related that he had not received treatment for a skin rash 
until 2-3 years before and was not currently receiving 
treatment. 

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Although the veteran apparently had training as a medic, the 
absence of any complaints or clinical findings as to any skin 
disorder in service weighs heavily against the claim.  Other 
minor disorders were documented and there is no reason to 
believe that had a skin disorder been present during basic 
training or thereafter the service medical records would have 
contained corroborating references.  Moreover, the clinical 
record first demonstrates a skin disorder many years after 
separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim).  In addition, the 
most current medical record even fails to support any present 
skin disorder.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").    


ORDER

Service connection for a skin rash is denied.  


REMAND

As noted above, the veteran had service in Korea, and, in 
2006, he provided photographs demonstrating to the severe 
weather conditions there.  He claims that he had cracked toes 
from the cold and that a physician told him that he had 
frostbite.  Private medical records document complaints of 
Reynaud's syndrome, ostensibly from cold exposure in Korea.  
See e.g. private treatment records from August 26, 2002 and 
September 15, 2004.  The veteran also claims that he was 
afforded a VA cold protocol examination at the VA Medical 
Center in Dallas at some time during 2006.  However, a copy 
of such an examination is not currently associated with the 
claims file.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Under the circumstances, a remand is 
necessary to obtain a copy of the aforesaid examination or in 
the alternative to afford the veteran a VA examination to 
ascertain whether he has residuals of a cold injury related 
to service.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran's Cold Injury Protocol 
(CIP) examination from the VA Medical 
Center in Dallas from 2006 should be 
obtained and associated with the claims 
folder in order to give the veteran 
every consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
veteran in developing the facts 
pertinent to the claim.  If the search 
for such records has negative results, 
documentation to that effect from each 
of such contacted entities should be 
placed in the claim file.

2.  If a copy of a 2006 CIP examination 
is unavailable or is inadequate, the 
veteran should be afforded a VA CIP 
Examination for the purposes of 
evaluating his claimed residuals of a 
cold injury.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.

If the examination supports that the 
veteran has residuals of cold injuries 
to the feet, the examiner should state, 
without resort to speculation, the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any existing 
residuals are the residuals of a cold 
injury in service.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


